Exhibit 10.1
AMENDMENT TO GASCO ENERGY, INC. EMPLOYMENT AGREEMENT
     WHEREAS,                                         (“Executive”) and Gasco
Energy, Inc. (the “Company”) have heretofore entered into an employment
agreement (the “Agreement”), effective as of January 2, 2003, pertaining to the
terms and conditions of Executive’s employment by the Company; and
     WHEREAS, the Executive and the Company desire to amend the Agreement;
     NOW, THEREFORE, the Agreement shall be and is hereby amended, effective as
of January 1, 2009:
     1. The lead-in clause to Section 4 of the Agreement shall be deleted and
the following shall be substituted therefor:
     “Executive’s employment with the Company shall be terminated:”
     2. The second sentence of Section 4.4 of the Agreement shall be deleted and
the following shall be substituted therefor:
“Should the Company (i) materially diminish Executive’s authority, duties or
responsibilities or (ii) act or fail to act in a way that constitutes a material
breach by the Company of this Agreement, this Agreement shall terminate, at
Executive’s option, subject to provisions for payment of compensation as
specified under Section 5.5 of this Agreement; provided, however, that Executive
must provide notice to the Company of the existence of the condition or
conditions described in items (i) and (ii) no later than thirty (30) days after
the initial existence of the condition or of the first condition to occur if
there are multiple conditions and may not terminate his employment with
entitlement to compensation as specified under Section 5.5 of this Agreement if
the Company remedies the condition or conditions within thirty (30) days
following receipt of his notice. Upon the expiration of the thirty (30)-day
notice period described in the preceding sentence, the Executive must then
terminate his employment with the Company within thirty (30) days to be entitled
to payment of the compensation specified under Section 5.5 of this Agreement.”
     3. Section 4.8 of the Agreement shall be deleted and the following shall be
substituted therefore:
     “4.8 Following a Change of Control as defined in subsection 5.5.5 below.”
     4. Section 5.2.3 of the Agreement shall be deleted and the following shall
be substituted therefor:
“5.2.3 Bonus Compensation payments due hereunder shall be made within fifteen
(15) days after the Company has received the signed audit report covering

1



--------------------------------------------------------------------------------



 



the year-end financial statements provided that the Executive remains employed
by the Company until the date the Company receives such signed audit report. If
the Executive does not remain employed by the Company until the date the Company
receives such signed audit report, he shall forfeit any right to Bonus
Compensation payments pursuant to this Section 5.2 for the fiscal year to which
the audit report relates.”
     5. The following sentence shall be added to Section 5.5.2 immediately prior
to the last sentence thereof:
“Executive shall also be entitled to a cash payment equal to the Bonus
Compensation amount which was paid to him for the last Company fiscal year for
which he was paid Annual Bonus Compensation increased by a factor of 100%
percent.”
     6. The following shall be added at the end of Section 5.5.2 of the
Agreement:
“Amounts payable to Executive pursuant to this Section 5.5.2 (other than any
Annual Salary, Bonus Compensation and vacation accrued but unpaid through the
date of termination of employment which are required to paid to Executive on the
date of termination of employment) shall be paid to the Executive in a single
lump sum payment no later than 60 days following the date of Executive’s
termination of employment with the Company.”
     7. The text of Section 5.5.3 of the Agreement shall be deleted and the
entry “[This Section Left Intentionally Blank]” shall be substituted therefor.
     8. The lead-in phrase to the first sentence of Section 5.5.4 of the
Agreement shall be deleted and the following shall be substituted therefor:
“In the event that Executive’s employment is terminated following a Change of
Control (as hereinafter defined) and prior to the end of the calendar year in
which such Change of Control occurred,”
     9. The lead-in phase to the second sentence of Section 5.5.4 of the
Agreement shall be deleted and the following shall be substituted therefor:
“Upon termination of Executive’s employment following a Change of Control and
prior to the end of the calendar year in which such Change of Control occurred,”
     10. The following item will be added to Section 5.5.4 of the Agreement:
     “c) Executive shall also be entitled to a cash payment equal to the Bonus
Compensation amount which was paid to him for the last Company fiscal year for
which he was paid Annual Bonus Compensation increased by a factor of 100%
percent.”

2



--------------------------------------------------------------------------------



 



     11. The following shall be added at the end of Section 5.5.4 of the
Agreement:
“The additional compensation payable to the Executive pursuant to a) or b), as
applicable, and c) of this Section 5.5.4 shall only become payable if Executive
terminates his employment with the Company no later than the last day of the
calendar year in which the Change of Control and shall be paid to Executive at
the time selected by the Company but in no event later than the fifteenth day of
the third month immediately following the calendar year in which the Change of
Control occurred.”
     12. The following new Sections 5.5.6 and 5.5.7 shall be added to
Section 5.5 of the Agreement:
“5.5.6 Should any amount payable pursuant to this Agreement upon Executive’s
termination of employment constitute deferred compensation which is subject to
Section 409A of the Internal Revenue Code, payment of such amount shall be
deferred for a period of six months following such termination of employment if
required pursuant to Section 409A(a)(2)(B)(i) of the Internal Revenue Code.
5.5.7 For purposes of this Section 5.5, Executive’s employment with the Company
will only be deemed to be terminated if such termination constitutes a
“separation from service” for purposes of Section 409A of the Internal Revenue
Code and Treasury Regulations promulgated thereunder.”
     13. As amended hereby, the Agreement is specifically ratified and
reaffirmed.
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed this 31st day of December, 2008.

                      THE COMPANY:       EXECUTIVE:    
 
                    GASCO ENERGY, INC.                
 
                   
By:
          By:        
 
 
 
         
 
   
 
 
 
         
 
   

3



--------------------------------------------------------------------------------



 



SCHEDULE A
     Pursuant to Instruction 2 to Item 601 of Regulation S-K, this schedule
identifies the documents omitted from Gasco Energy, Inc.’s (the “Company”)
Current Report on Form 8-K filed on January 7, 2009, regarding the respective
amendments to the employment agreements between the Company and certain
executives thereof entered into on December 31, 2008. The documents listed below
did not materially differ from the form of amendment to employment agreement
filed as Exhibit 10.1 to such Current Report on Form 8-K.
Title of Document:
Amendment to Employment Agreement, dated as of December 31, 2008 and effective
as of January 1, 2009, between Gasco Energy, Inc. and Mark A. Erickson.
Amendment to Employment Agreement, dated as of December 31, 2008 and effective
as of January 1, 2009, between Gasco Energy, Inc. and Michael K. Decker.
Amendment to Employment Agreement, dated as of December 31, 2008 and effective
as of January 1, 2009, between Gasco Energy, Inc. and W. King Grant.

